DETAILED ACTION
Claims 1-18 are currently pending in the present application, including independent claim 1 and 10. Claims 1-9 have been withdrawn from prosecution.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102a1 as being clearly anticipated by https://riverparkinc.com/wp-content/uploads/2016/02/MC11H6033CT_AA_DE68-04173L-02_EN.pdf
The reference teaches providing a first prompt and second prompt (food type and weight, page 16) in order to defrost a meat in a microwave oven (pages 1 and 16).  As the user was instructed to enter food type and weight, i.e. prompts, for the purpose of defrosting in a microwave oven, one of ordinary skill in the art would understand that the process of the reference encompasses the oven as receiving a response to prompts, and initiating defrosting, which is a cooking cycle based on the first and second response. the cycle comprising activating at least one of the fist heating element and second heating element and convection fan.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong, US-PGPub 2017/0127700.
Regarding claim 10, Armstrong teaches:
A method of operating an oven appliance, the oven appliance comprising a user interface comprising a display and a user input device, i.e. a controller, a cabinet defining a
cooking chamber configured for receipt of food items for cooking (para 7, chamber configured to receive food 104, Fig 2)
 a first heating element in thermal communication with the cooking chamber (heating element at the top (para 20)
(heating element at the bottom (para 20)
a convection fan (para 26, oven has a fan which is considered to be a convection fan)
and a controller in operative (136, para 21) in communication with the user interface, the first heating element the second heating element and the other oven components, such as the fan (128, para 21).
The method comprising:
providing a first prompt comprising a selectable range of values for a first characteristic of a food item on the a display of the a user interface, receiving a first response to the first prompt from the a user input device of the user interface; (desired user doneness, alert may be activated when doneness is achieved (para 45-50));
Armstrong fails to teach:
providing a second prompt comprising a selectable range of values for a second characteristic of the food item on the display after receiving the first response;
receiving a second response to the second prompt via the user input device; and initiating a cooking cycle based on the first response and the second response, the cooking cycle comprising activating at least one of the first heating element, the second heating element, and the convection fan.
Armstrong however does teach allowing the user to select various cooking cycles and providing the user with prompts regarding the temperature, time and/or various cooking cycles for example (para 21, para 53, temperature corresponds to the food type).  Measuring temperatures of food items was known in the art and it would have been obvious to modify Armstrong to further measure food temperature and alert the user of temperatures for purposes of providing the user additional information regarding the state of the food other than just it’s doneness which would be helpful if the user wanted to also make sure the food had reached a desired temperature.  Additionally, in this 
Regarding claim 11, Armstrong teaches wherein the cooking cycle comprises a plurality of stages and each stage comprises modifying an operating parameter of at least one of the first heating element, the second heating element, and the fan based on the responses (Armstrong teaches a plurality of stages 6).
Regarding claim 12, Armstrong teaches the method of claim 11, further comprising directly measuring a temperature of a food item in a cooking chamber of the oven appliance and performing the plurality of stages sequentially, wherein the cooking cycle transitions from a current stage of the plurality of stages to a subsequent stage of the plurality of stages based on the directly measured temperature of the food item (para 21 Fig 6).
Regarding claim 13, Armstrong teaches wherein the cooking cycle comprises activating the first heating element at a power level and activating the fan at a speed, and wherein the power level of the first heating element and the speed of the fan are determined based on the first response and the second response (this would inherently occur in the composite invention).
Regarding claim 14, Armstrong teaches wherein the cooking cycle comprises activating the second heating element at a power level, wherein the power level of the second heating element is determined based on the first response and the second response (this would inherently occur in the composite invention).
Regarding claim 15, Armstrong teaches further comprising a preheat cycle, the preheat cycle comprising activating a selected one of the first heating element and the second heating element at a power level, wherein the selection of the first heating element or the second heating element is based on the first response and the second response, and wherein the power level is based see Fig 6, additionally, the power level selection would inherently occur in the composite invention).
Regarding claim 16, Armstrong teaches wherein the preheat cycle further comprises activating the convection fan at a speed when the second heating element is selected, the speed based on the first response and the second response (Fig 6, para 26).
Regarding claim 17, Armstrong teaches further comprising receiving an indication of a food item to be prepared, wherein the selectable range of values for the first characteristic in the first prompt is based on the indicated food item and the selectable range of values for the second characteristic in the second prompt is based on the indicated food item.
Regarding claim 18, Armstrong teaches wherein the first characteristic is an internal characteristic of the food item and the second characteristic is an external characteristic of the food item (Armstrong teaches doneness, Fig 6).

Response to Arguments
Applicant's arguments filed 6/17/2020 in the remarks and declaration have been fully considered but they are not persuasive. 
Applicant argues that the modification suggested is not commensurate with claim 10 since claim 10 requires automatic cooking cycles (page 7) and further Armstrong discloses a fixed end point of cooking (page 8).  The modification proposed in the office action involves the user making a selection which would result in the second prompt (modifying Armstrong as discussed in the office action above) .  
Applicant argues in the remarks and declaration that controlling oven based on vapor profiles is different from based on a temperature sensor feedback.  Claim 10 requires “values characteristic of a food item”.  Applicant’s arguments do not appear to be commensurate in scope with claim 10.  In response to applicant's argument that the references fail to show certain features of applicant’s In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 12, Armstrong teaches temperature (see para 21). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PRESTON SMITH/               Examiner, Art Unit 1792